Case 1:20-cv-00484-LO-TCB Document 286-21 Filed 06/02/21 Page 1 of 4 PageID# 10647




                               EXHIBIT 21
   Case 1:20-cv-00484-LO-TCB Document 286-21 Filed 06/02/21 Page 2 of 4 PageID# 10648




                                                                                              Stanley L. Garnett
       February 3, 2021                                                                       Attorney at Law
                                                                                              303.223.1286 tel
                                                                                              303.223.1111 fax
                                                                                              sgarnett@bhfs.com

       VIA EMAIL (EPAPEZ@GIBSONDUNN.COM)

       Elizabeth P. Papez
       Gibson, Dunn & Crutcher LLP
       1050 Connecticut Avenue, N.W.
       Washington, DC 20036

       RE:     No. 20-cv-484, Amazon.com, Inc. v. WDC Holdings LLC et al.

       Dear Elizabeth,

       I write in response to your correspondence of February 2, raising concerns about Brian Watson and
       Northstar’s compliance with the Court’s orders. Watson and Northstar have carefully and fully complied
       with all orders of both Judge O’Grady and Magistrate Buchanan, and they will continue to do so, but given
       your recent correspondence, it is helpful to review the record. In short, you continue to misunderstand the
       scope of the preliminary injunction, and the transparent disclosures we have been making regarding selling
       off assets to repay investors.

       First, the operative order of Judge O’Grady, which was issued on June 5, 2020 (and its predecessor),
       applies only to the real estate transactions with Amazon, and not any other assets or properties. So there
       is no confusion, the actual language of the order states:

               Defendants are enjoined from spoliating, concealing, wasting, transferring, or otherwise
               disposing of documents, records, communications, files, or other evidence or assets used
               in, or obtained from, any activities (including but not limited to the activities described
               above) relating to Defendants' real property transactions with Amazon in Virginia since
               2018, including but not limited to the August 7, 2019 wire transfer from Defendant WDC
               Holdings, LLC's Citywide Bank account ending in *1914 to Defendant Villanova Trust's
               First Tennessee Bank account ending in *8 for $321,028.44; the June 7, 2019 wire transfer
               from Defendant WDC Holdings, LCC's Citywide Bank account ending in *1914 to
               Defendant Villanova Trust's First Tennessee Bank account ending in *8 for $150,000.00;
               wire transfers from Defendant WDC Holdings, LLC's Citywide Bank account ending in
               *1914 to Defendant Villanova Trust credit account ending in *2908 and/or Wells Fargo
               account ending in number *0076, including an October 31, 2016 wire transfer for
               $4,000.00; and all payments within the scope of this paragraph from any Defendant to or
               from Defendant Manassas NCP FF, LLC's Citywide Bank account in Denver ending in
               *9662 and/or Defendant Sterling NCP FF, LLC's Citywide Bank account in Denver ending
               in *8557

       Notably, this order does not limit in any respect Mr. Watson and Northstar’s ability to conduct their
       business, which they have striven to do despite the devastating impact of this litigation. Northstar has
       barely been able to retain a core of a few employees, and has recently received an eviction notice from its
       office space which will make even barebones operations going forward very difficult.



                                                                                                410 Seventeenth Street, Suite 2200
                                                                                                Denver, CO 80202-4432
                                                                                                main 303.223.1100



bhfs.com                                                                                        Brownstein Hyatt Farber Schreck, LLP
Case 1:20-cv-00484-LO-TCB Document 286-21 Filed 06/02/21 Page 3 of 4 PageID# 10649
 Elizabeth Papez
 February 3, 2021
 Page 2



 However, from the moment this order, or its predecessor, was issued, Watson and Northstar have worked
 hard to comply. They have complied fully with the non-monetary aspects of the order, but, as you know,
 they have not been able to post the $21 million bond amount for two simple reasons:

     1. Northstar and Watson own very little that is not heavily leveraged or with interests held by various
        investors. The investors’ interests are at the project venture level rather than in WDC Holdings.
        Watson and WDC only have residual interests that do not supersede those of the project creditors
        and they are on par with other investors.

     2. No bonding company has been found to post the amount of the bond without 100% security, which
        is impossible because of reason #1.

 When Watson and Northstar were ordered to answer Amazon’s discovery on these issues by Magistrate
 Buchanan on November 24, 2020, Northstar and Watson were completely transparent, and with this latest
 production, have produced 914,590 pages of documents detailing every aspect of Watson and Northstar’s
 business, carefully and fully answered interrogatories and provided documentation far beyond the original
 requests based on our continuing dialogue with your office.

 Far from evidencing “dissipation of assets” this discovery has confirmed what has been asserted all along,
 that Northstar and Watson are cash poor, that their assets are heavily leveraged and that significant
 amounts are owed to investors and creditors. As demonstrated by the documents and discovery we have
 provided to you, any asset that has been liquidated has first required large payments to investors or
 lenders and only minor payments thereafter to Watson or Northstar. This process of liquidation has made
 it even more difficult for Northstar or Watson to access any amounts that could be used to post a $21
 million bond and there is no prospect that the situation will improve in the near future.

 Finally, with regard to confidentiality, as I noted in my correspondence with your office last week, the record
 regarding confidentiality is well established going back several months, at least to the hearing before Judge
 O’Grady on May 21. Watson and Northstar have abided by any confidentiality obligations that they have
 and Amazon has never identified with specificity any alleged confidential information in Watson or
 Northstar’s possession, despite repeated requests.

  Sincerely,




 Stanley L. Garnett
Case 1:20-cv-00484-LO-TCB Document 286-21 Filed 06/02/21 Page 4 of 4 PageID# 10650
 Elizabeth Papez
 February 3, 2021
 Page 3



 cc: Claudia M. Barrett, Esq.
      Patrick F. Stokes, Esq.
     Lora E. McDonald, Esq.
     Luke M. Sullivan, Esq.
     James M. Trusty, Esq.
     George R. Calhoun, Esq.
     Caleb Hayes-Deats, Esq.
     Jennifer Fischell, Esq.
     Eric R. Nitz, Esq.
     Justin L. Cohen, Esq.
     Amanda K. Houseal, Esq.
